DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakazaki et al. (2017/0219011) in view of Nozaki et al. (2017/0276177).
Regarding claim 1, Sakazaki et al. disclose a rolling bearing device comprising:
a bearing portion (20; see figure 1; and paragraph 22) that has an inner ring (21; supra), an outer ring (22; supra), and a plurality of rolling elements (23; supra) provided between the inner ring and the outer ring;
an oil supply unit (40; see figure; and paragraph 25) that has a pump (61; see figure 1; and paragraph 26) that supplies lubricating oil to an annular space (28; see figure 1; and paragraph 25) formed between the inner ring and the outer ring;
(60; detects temperature of lubricant, which is indicative of viscosity and the operation of the pump; see paragraphs 30 and 35) that detects operation of the pump;
... ; and
a processing portion that generates determination information (what the current temperature of the lubricant is, whether it is within tolerance, and/or what amount of time is needed for the pump to actuate, given the implied current viscosity of the lubricant; paragraphs 38-40) related to a lubrication state of the bearing portion on the basis of a detection signal from the first detection portion ... , wherein:
the processing portion has a first function (when temperature of lubricant in pump is below set temperature, corrective action taken; see paragraphs 38-40) of determining whether or not the operation of the pump is normal by comparing the detection signal from the first detection portion with a first prescribed threshold (set temperature; see previous remark), ... ; and
the processing portion further has a third function of outputting, to the pump, an instruction signal (commands a voltage as a function of time being applied to the pump; see paragraphs 38-40) for oil supplied by the pump when it is determined (responsive to detected temperature, and therefore viscosity) through the first function that the operation of the pump is normal (ejection of lubricant is slowed or delayed when viscosity is too high; or until enough time has passed, given the current temperature, for the chamber to have refilled; see paragraph 39)  ... .

Sakazaki et al. does not disclose a rolling bearing device comprising:
a bearing portion that has an inner ring, an outer ring, and a plurality of rolling elements provided between the inner ring and the outer ring;
an oil supply unit that has a pump that supplies lubricating oil to an annular space formed between the inner ring and the outer ring;
a first detection portion that detects operation of the pump;

a processing portion that generates determination information related to a lubrication state of the bearing portion on the basis of a detection signal from the first detection portion and a detection signal from the second detection portion, wherein:
the processing portion has a first function of determining whether or not the operation of the pump is normal by comparing the detection signal from the first detection portion with a first prescribed threshold, and a second function of determining whether or not the rotational state of the bearing portion is normal by comparing the detection signal from the second detection portion with a second prescribed threshold; and
the processing portion further has a third function of outputting, to the pump, an instruction signal for oil supplied by the pump when it is determined through the first function that the operation of the pump is normal and it is determined through the second function that the rotational state of the bearing portion is not normal, and re-determining whether or not the rotational state of the bearing portion is normal through at least the second function after lapse of a predetermined time.

Nozaki et al. disclose a ... detection portion (50, 55, or both; see paragraphs 57-59) that detects a rotational state of the bearing portion (see paragraphs 39, 48, and 52); and
a processing portion (44; see paragraph 52) that generates determination information related to a lubrication state of the bearing portion on the basis of ...  a detection signal from the second detection portion (see paragraphs 52 and 57-59), wherein:
the processing portion has ... a ... function of determining whether or not the rotational state of the bearing portion is normal on the basis of the detection signal from the second detection portion (see paragraphs 57-59) ... ; and
the processing portion further has a third function of outputting, to the pump, an instruction signal for oil supplied by the pump when ... it is determined through the ... function of determining that the rotational state of the bearing portion is not normal (see paragraph 59), and re-determining whether (see paragraphs 50 and 59).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Sakazaki et al. to incorporate a second detection portion that detects a rotational state of the bearing portion; such that the processing portion  generates determination information also on the basis of a detection signal from the second detection portion, similarly to the invention of Nozaki et al., in order to properly account for the effectiveness of the lubricating on the motion of the bearings, as suggested by Nozaki et al. (see paragraphs 57-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the processing portion has a second function of determining whether or not the rotational state of the bearing portion is normal on the basis of the detection signal from the second detection portion; and the processing portion’s third function were also dependent on the determination through the second function that the rotational state of the bearing portion is not normal, similarly to the invention of Nozaki et al., in order to adequately ensure proper lubrication, as suggested by Nozaki et al. (see paragraphs 57-59).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include re-determining whether or not the rotational state of the bearing portion is normal through at least the second function after lapse of a predetermined time, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Examiner takes official notice that it is well-known and common knowledge to use a threshold to determine whether a monitored variable has an acceptable value.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 2, this combination of references further teaches the rolling bearing device according to claim 1, wherein
when it is determined through the first function that the operation of the pump is normal and it is determined through the second function that the rotational state of the bearing portion is not normal, the processing portion outputs, to the pump, an instruction signal for varying an amount of oil supplied by the pump as the instruction signal (this follows from the combination; see paragraphs 57 and 59-60 of Nozaki).

Regarding claim 3, this combination of references does not teach the rolling bearing device according to claim 1, wherein
when it is determined through the second function that the rotational state of the bearing portion is not normal after processing of the third function is performed a plurality of times, the processing portion generates abnormality occurrence information for reporting an abnormality as the determination information.
Examiner takes official notice that it is well-known and common knowledge to issue an alert when a device is repeatedly detected to be operating outside of tolerances. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that when it is determined through the second function that the rotational state of the bearing portion is not normal after processing of the third function is performed a plurality of times, the processing portion generates abnormality occurrence information for KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 4, see the foregoing rejection of claim 3.
Regarding claim 5, see the foregoing rejection of claim 1.

Response to Arguments
Applicant’s arguments, see remarks, filed 12/4/20, with respect to the 112(b) rejection has been fully considered and are persuasive.  The 112(b) rejection of claims 1-5 has been withdrawn. Examiner agrees that the amendment is moot, by replacing the term “appropriate” with other language.  Moreover, Examiner agrees that the new language is definite.

Applicant's arguments filed 12/4/20, with respect to the art rejections have been fully considered but they are not persuasive.
The Sakazaki reference appears to have an inventive entity that overlaps with that of the current application, with neither a subset of the other.  The same statement applies to the Nozaki reference and the current application.  As such, disqualifying either reference under the 102(b)(1)(A) exception would require an affidavit.  MPEP §2153.01(a).
Furthermore, Examiner does not agree that the foreign priority claim has been perfected.  Examiner does not understand merely stating that the original English specification is an accurate translation of the foreign priority document to satisfy the requirement to submit a certified translation of the foreign priority document together with a statement by the translator that he/she is qualified to make the translation and it is accurate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     

/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        /ROY Y YI/Primary Examiner, Art Unit 2852